GROVER SELLERS                   Aun-rrx   11. TEXAS




     Honorable Bayne Satterfield
     Firemen's Penslon Commissioner
     Austin, Texas

     Dear    Sir:                     Opinion No. O-7062
                                      Rer Nhether the widow of a fireman
                                           who wa8 fifty-four years of age,
                                           having served twenty two years
                                           and three months in a Texas fire
                                           department, and who died on May
                                           20, 1942, of a heart attaok, is
                                           entitled to benefits, and whether
                                           the same should be paid retro-
                                           actively from the date of the
                                           husband's death,

              Your letter of February 6, 1946, addressed to the Attorney
     General and requesting WI opinion of this department, reoites the fol-
     lowing faotsr

                 "We have an instance where a fireman had served
            for twenty-two years and three months in a Texas fire
            department and on May 20, 1942 he died of an heart
            attack. He was fifty-four years of age at the time of
            his death. Asswning that his heart attack was not in
            oonsequenoe of the perfonaance of his duty as a fire-
            man and in view of the fact that he had served more
            than twenty years but had not reaahed the age of fifty-
            five and the further fact that he died prior to the
            enactment of the amendment to Seotion 6 of the Aot and
            in the light of your Opinions N-6521,   #Q-6503, is
            his widow entitled to her benefits from the Act and
            should the benefits be retroactive to the date of her
            husband's deathl"

              Section 6 of Artiole 6243e. Revised Civil Statutes, in part
     provides;

                 "On and after the 1st day of April, A. D. 1939,
            any person Nho has been duly appointed and enrolled,
            and who has attained the age of fifty-five (66) years
            and who has served aotively for a period of twenty
            (20) years in some regularly organized fire department
            in any city or town in this State now within or that
            may come within the provisions of this Act, in any rank,
FIOP.    ‘inyne   Sntterfield, page 2          O-7082



        whettier us wholly paid, part paid or volunteer firemen
        shall te entitled to be retired from such senrice or
        department and shall be entitled to be paid from the
        i'iramnn~sRelief and Retirement Yund of that city or
        t0P;Z, a monthly pension........"

              Zec. 12 of the foregoing statute, in part provides:

             "If any member of any department, as herein defined,.
        who has been retired on allowance because of length of
        service or disability, shall thereafter die from any cause
        whatsoever; . . . . or shall die from any cause whatsoever
        after he has beoome entitled to an allowance or pension
        oortifioste and shall leave surviving a widow, . . . said
        Eoard of; Trustees shall,order paid a monthly allowance as
        foilows: . * . . .1(

         Sec. 14 of ~theabove statute provides that any fireman pos-
sensing the quali.ficationsand being eligible for voluntary retirement
may appiy to the Faard of Trustees for such oertificste.

         17 our TipinionNo. O-5878 addressed to you, approved March 8,
1544, it "iaspointed out that the third class of members mentioned in
sec. I% above required death "after" the fireman has become entitled to
             or pens!,oncertifioate. Under the facts herein presented,
an a:.lo;vance
however, the fireman died &y 20, 1942, at the age of fifty-four yews
and np-arently without making any application to the Board of Trustees
for any retirement certificate. Furthermore, to be qualified under the
                  must have reached the age of fifty-five years, in
          fi.remal!
Act, ^.rl::'l
ad&?tior to baaing served actively for a period of twenty years, to be-
come entitled to be retired from such service or entitled to a certificate.

         '?heamendment of Sec. 6 of the Statute, considered in our
         ijs, O-6521 and O-6583, and to which you refer, beoame effective
iOpin:~o:;::
Septenber h, 1945. and suoh amendment.does notehave a,retroaotive ef-
fect ::str,deceased members who failed to possess the statutory quali-
ficatior:sat the time of their death.

         YOU are respectfully advised that under the facts submitted
your que;tj.o,n;;
               r,x-e
                   answered iwthe negative.

                                         Yours very truly,